Rose, J.
(dissenting). Because the record, in my view, fails to support the determination of the Unemployment Insurance Appeal Board and instead demonstrates a clear causal connection between claimant’s alcoholism and her. refusal to take the blood test, I respectfully dissent.
Notably, the Board adopted the following conclusions of the Administrative Law Judge: “The credible evidence establishes that the claimant was aware that, if she refused to submit to a drug test, she would be fired. She refused to take the test because she knew that due to the large quantity of alcohol she had consumed over the weekend, her test results would be positive and likely result in her termination. * * * [I] t is not her alcoholism that caused her to refuse to take the test, but rather, it was her fear of losing her job that prompted her refusal.” As claimant had reason to fear for loss of her job regardless of whether she took or refused the blood test, the record does not establish that such fear caused her refusal. Her decision to refuse and definitely lose her job, rather than “likely” lose it by taking the blood test, can only be said to have been either irrational or the result of her fear that her alcoholism would be discovered. In either case, claimant’s alcoholism was the underlying cause of both her fear and her refusal.
Nor do I agree that the provoked discharge doctrine should be invoked here, as the Board did not find that claimant’s voluntary act caused the loss of a qualification of employment necessary to fulfill her job duties (see, Matter of Killorin [Sweeney], 232 AD2d 696 [driver’s license]; Matter of Hannah [New York City Bd. of Educ. — Hartnett], 144 AD2d 765 [educational credits]; see also, Matter of Moulton [Hudacs], 198 AD2d 595 [driver’s license]).
*540As claimant’s misconduct was the result of her alcoholism, the Board’s decision is not supported by substantial evidence (see, Matter of Grajales [New York State Tel. Co. — Roberts], 88 AD2d 709), and I would reverse the Board’s decision and remit the matter for further proceedings. Ordered that the decision is affirmed, without costs.